      Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 1 of 9. PageID #: 664



              IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF OHIO
                       EASTERN DISTRICT
TAMMY DECOSTA,                        )
                                      )
                                      )   CASE NOS. 1:19-cv-01584
       Plaintiff,                     )
                                      )
                                      )    JUDGE BENITA Y. PEARSON
                                      )
vs.                                   )       PLAINTIFF’S MOTION TO COMPEL
                                      )       COMPLIANCE WITH SUBPOENA
CUYAHOGA COUNTY, OHIO et a.           )
                                      )
                                      )
       Defendants.                    )
                                      )


       Now comes Plaintiff Tammy Decosta (“Plaintiff”), pursuant to

Fed.Civ.R. 45(d)(2)(B), and hereby respectfully move this Court to

compel Gary Brack (“Brack”) to comply with the subpoena served on

Brack (the “Brack Subpoena”).1



A.     Procedural History.

       The Brack Subpoena was served on Brack on or about January 3,

2020.      Counsel for Brack responded to the subpoena on January 21,

2020 by indicating that they would unconditionally produce Brack

for deposition on February 3, 2020 (see attached Exhibit A- January

21, 2020 letter from Chandra Law Firm).               The undersigned counsel



       1
        A copy of the Brack Subpoena was attached to the Notice of
Service of Subpoenas filed with this Court on January 9, 2020 [doc
# 18].

                                          1
    Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 2 of 9. PageID #: 665



responded   to that    agreement      by    email   dated    January   21, 2020

indicating that the undersigned was only looking currently for

documents, and that no personal appearance was necessary (see

attached Exhibit B - January 21, 2020 email from the undersigned).

     On January 24, 2020 counsel for Brack changed their minds and

indicated that they were producing no documents under the following

premises:

     A.     The   Brack    Subpoena        was   overly     broad    and   unduly

            burdensome;

     B.     The Brack Subpoena invaded the attorney client privilege;

     C.     The Brack Subpoena invaded the work product doctrine; and

     D.     Plaintiff had the ability to obtain the sought-after

            documents through other means.

That January 24, 2020 letter also invited Plaintiff to “narrow the

scope” of the subpoena to get Brack to comply.                      See attached

Exhibit C - January 24, 2020 letter from the Chandra Law Firm).

Absolutely no documents were produced whatsoever, and counsel for

Brack did not discuss creating a privilege log relative to any of

the claims of privilege.

     By email dated January 24, 2020 the undersigned counsel

responded to the January 24, 2020 letter from the Chandra law Firm.

A copy of that January 24, 2020 email is attached hereto and made

a part hereof as Exhibit D.         The following is a re-print of the

contents of that email correspondence:


                                       2
        Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 3 of 9. PageID #: 666



Ms. Sletvold:

This is an attempt to resolve a discovery dispute. I will address the
contents of your letter as follows:

   1. “The duces tecum is overly broad, subjects Mr. Brack to undue
      burden and expense”
      How can there be any burden or expense? I have read the Brack
      complaint and its reference to numerous documents. Further, I have
      seen a number of press release and other PR postings made by you
      and your firm about the goods that you already possess. In that
      regard, I am not asking you to obtain what you already appear to
      have in your organized possession.

   2. “potentially    seeks to invade the attorney-client privilege and
         attorney work-product protection including as to trial-
         preparation materials”
         I am not looking for any work product or privileged materials from
         your client. What he possesses (whether it has been obtained
         through public records or other litigation-based discovery methods) is
         not privileged. I am not looking for any notes made by your firm while
         preparing the case or any communications your client has had with
         you or your firm. In the event that you still believe there is any good
         faith basis for either a work product or attorney-client privilege,
         please make the proper privilege log and be ready to produce the
         documents for an in-camera inspection by the Court. You cannot
         banketly claim that some documents might be covered by a claimed
         privilege, and then use that claim to produce no documents.

   3.   “Documents regarding Mr. Brack’s work at the Cuyahoga County
         Corrections Center are available from Cuyahoga County and
         MetroHealth as public records under Ohio Rev. Code § 149.43.”
         and ““Such records are also available through discovery from
         one or more parties in the Decosta matter.”
         There is no basis under the Federal Civil Rules to claim that
         documents your client has can ALSO be obtained pursuant to a
         public records request or in another discovery method. There is no
         case law I can locate that supports this position. If you client has the

                                          3
       Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 4 of 9. PageID #: 667



        documents (regardless of how he got them) he has to produce them
        pursuant to our subpoena.

    4. “Whose   own federal lawsuit is stayed while criminal proceedings
        progress against Kenneth Mills”
        The fact that your case is stayed (for any reason) is also not a legal
        basis for your client to refuse to produce documents.

Based on all of the foregoing, we are not in a position to withdraw the
subpoena or narrow the scope. I am willing to extend a reasonable
extension of time for your client to produce the documents.

Thanks.

Michael J. O'Shea, Esq.
Lipson O'Shea Legal Group
Hoyt Block Building - Suite 110
700 West St. Clair Avenue
Cleveland, Ohio 44113
(216) 241-0011 - office
(216) 470-8098 - cell
(440) 331-5401 - fax
michael@ lipsonoshea.com
www.lipsonoshea.com




        No documents were produced by Brack on February 3, 2020.

Instead, the undersigned received another letter from counsel for

Brack incorporating the same objections set forth in the January

24, 2020 letter from Brack’s counsel.             A copy of that February 4,



                                         4
     Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 5 of 9. PageID #: 668



2020 letter from the Chandra Law Firm is attached hereto and made

a part hereof as Exhibit E.         No documents were produced with that

letter, and no privilege log was produced with that letter.

      Further, for any relevance and context on this issue, attached

hereto and made a part hereof as Exhibit F is the long public

relations blog posts by counsel for Brack (along with video press

releases). These are important because Brack and his counsel claim

to have the esteemed documents at issue here - all the while

claiming that the documents are protected by the attorney client

privilege and work product protection.                 These are obviously

documents that Brack would have to disclose in discovery to the

defendants in Brack’s lawsuit against the County and others.                   So

how can he claim here that there are privilege and work product

objections?



B.    Law.

      If documents sought by subpoena duces tecum are relevant and

are sought for good cause, then the subpoena should be enforced

unless documents are privileged or the subpoena is unreasonable,

oppressive, annoying, or embarrassing. See Bariteau v. Krane, 206

F.R.D. 129 (W.D. Ky. 2001).

      Further, as it relates to claims by a subpoenaed party that

production of documents pursuant to a subpoena is overly broad and

unduly burdensome, that party has the burden to prove to the trial


                                       5
    Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 6 of 9. PageID #: 669



court that the claim is correct.        See Am. Fed’n of Musicians of the

United States & Can. v. Skodam Films, LLC, 313 F.R.D. 39 (NDTex

2015 - in citing to Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812

[2004]) wherein the Court stated:

     “Where a subpoenaed party asserts undue burden, that party
     "has the burden of proof to demonstrate 'that compliance with
     the subpoena would be unreasonable and oppressive.'" Wiwa, 392
     F.3d at 818 (quoting Williams v. City of Dallas, 178 F.R.D.
     103, 109 (N.D. Tex. 1998)) (internal quotation marks omitted).
     The party opposing discovery must show how the requested
     discovery was overly broad, burdensome, or oppressive by
     submitting affidavits or offering evidence revealing the
     nature of the burden. See S.E.C. v. Brady, 238 F.R.D. 429,
     437-38 (N.D. Tex. 2006); Merrill v. Waffle House, Inc., 227
     F.R.D. 475, 477 (N.D. Tex. 2005). "Whether a burdensome
     subpoena is reasonable must be determined according to the
     facts of the case, such as the party's need for the documents
     and the nature and importance of the litigation." Wiwa, 392
     F.3d at 818 (internal quotation marks and footnote omitted).
     "To determine whether the subpoena presents an undue burden,
     [the Court] consider[s] the following factors: (1) relevance
     of the information requested; (2) the need of the party for
     the documents; (3) the breadth of the document request; (4)
     the time period covered by the request; (5) the particularity
     with which the party describes the requested documents; and
     (6) the burden imposed." Id. (footnote omitted). "Further, if
     the person to whom the document request is made is a
     non-party, the court may also consider the expense and
     inconvenience to the non-party." Id. (footnote omitted).”

See also Meyer v. Del. Valley Lift Truck, Inc., 2019 U.S. Dist.

LEXIS 111964 (EDPenn 2019); Evans v. Walgreen Co., 2011 U.S. Dist.

LEXIS 166216 (WDTenn 2011 - citing Wiwa, supra); and United States

v. Brownfield, 2010 U.S. Dist. LEXIS 127424 (WDKY 2010 - citing

Wiwa, supra).




                                      6
    Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 7 of 9. PageID #: 670



     Further still, as set forth in Allied World Assur. Co. (U.S.)

v. Lincoln Gen. Ins. Co., 280 F.R.D. 197 (2012) as to claims of

privilege:

     “Federal Rule of Civil Procedure 45(d)(2)(A) provides that
     when a party withholds otherwise discoverable subpoenaed
     information by claiming the informing is privileged, the party
     must expressly make the claim and describe the nature of the
     documents not produced and do so in a manner that, "without
     revealing information itself privileged or protected, will
     enable the parties to assess the claim." Fed. R. Civ. P. 45
     (d)(2)(A); see also Fed. R. Civ. P. 26(b)(5)(A) (same, in
     relation to discovery generally). Further, Rule 34(b) provides
     that "[a]n objection to part of a request must specify the
     part and permit inspection of the rest." Fed. R. Civ. P.
     34(b)(2)(C). Lincoln's argument is, in essence, that they were
     relieved of their duty to comply with these rules based on
     Allied World's belief that no privileged documents were being
     requested in the first place. However, Lincoln nevertheless
     concluded that privileged information was requested, and
     withheld documents or information based upon that conclusion.
     After reviewing Allied World's letter, the court finds the
     statement that "no log is necessary" is merely Allied World's
     position based upon its belief that no privileged documents
     are sought. Such a statement is not indicative of an
     "understanding" between the parties that would relieve Lincoln
     of its obligation to provide a privilege log. In fact, Lincoln
     obviously disagrees with Allied World's position. Thus,
     Lincoln is required to satisfy its obligations under Federal
     Rules of Civil Procedure 26 and 45. Accordingly, if Lincoln
     maintains that certain documents are subject to a privilege,
     Lincoln shall provide Allied World with a privilege log
     identifying each document in sufficient detail to permit
     opposing counsel and, if necessary, the court, to assess the
     applicability of the claimed privilege.”

Further, some Courts have held that failure to produce documents

and, to the extent that there are privilege issues, a privilege log

constitutes a waiver of any objections.           See In re Chevron Corp.,

749 F. Supp. 2d 170 (SDNY 2010).




                                      7
     Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 8 of 9. PageID #: 671



C.    Applying the Procedural History to the Law.

      Brack has not placed any identifiable or objective criteria in

his objections to allow Plaintiff or this Court to evaluate the

merit of any of the asserted objections.          None.    Further, Brack has

failed to produce a single piece of paper on the unsupported claim

that perhaps some of the subpoenaed documents may (1) create a

undue (or any) burden or are overly broad or (2) contain attorney-

client or work product materials.          Lastly, Brack simply refuses to

produce any objection or privilege log to permit this Court or the

Plaintiff to review the credibility of his objections.



D.    Conclusion.

      For all of the foregoing reasons, Plaintiff respectfully moves

this Court to issue an order providing for the following:

      1.    An order compelling Brack to provide all non-privileged

            documents immediately;

      2.    An Order requiring Brack to present to the Plaintiff and

            this Court a cogent privilege log which sufficiently

            identifies the documents being withheld and the spcecific

            basis for any privilege; and

      3.    An order requiring Brack to produce documents Brack in

            good faith believes are privileged or protected to this

            Court   for   an   in-camera    inspection     on   the   issue    of

            privilege.


                                       8
    Case: 1:19-cv-01584-BYP Doc #: 24 Filed: 02/05/20 9 of 9. PageID #: 672



                              Respectfully submitted;

                              LIPSON O’SHEA LEGAL GROUP


                              /s/ Michael J. O’Shea
                              Michael J. O'Shea, Esq.(0039330)
                              michael@lipsonoshea.com
                              The Hoyt Block Building - Suite 110
                              700 West St. Clair Avenue
                              Cleveland, Ohio 44113
                              (216) 241-0011
                              (440) 331-5401 - fax
                              Attorney for Plaintiff
                              Tammy Decosta




                           PROOF OF SERVICE
     I hereby certify that a true copy of the foregoing has been
filed electronically.    Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties
indicated on the electronic record.    All other parties will be
served by regular U.S. Mail.     Parties may access this filing
through the Court’s electronic system.

Further, on February 5, 2020, the undersigned has also served a
copy of this motion upon counsel for Gary Brack at:

Ashlie Case Sletvold, Esq.
ashlie.sletvold@chandralaw.com
The Chandra Law Firm LLC
The Chandra Law Building
1265 W. 6th Street, Suite 400
Cleveland, OH 44113-1326
216.578.1800 (fax



                                    S/Michael J. O’Shea
                                    Michael J. O’Shea




                                      9
